Name: Commission Regulation (EC) NoÃ 927/2007 of 2 August 2007 on a transitional measure relating to the treatment of the by-products of winemaking provided for in Council Regulation (EC) NoÃ 1493/1999 for the 2007/08 wine year in Romania
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  Europe;  European Union law;  agricultural activity
 Date Published: nan

 3.8.2007 EN Official Journal of the European Union L 202/10 COMMISSION REGULATION (EC) No 927/2007 of 2 August 2007 on a transitional measure relating to the treatment of the by-products of winemaking provided for in Council Regulation (EC) No 1493/1999 for the 2007/08 wine year in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Under Article 27(3) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), any natural or legal person, or group of persons having made wine is required to deliver for distillation all the by-products of that winemaking. Since the accession of Romania to the Community on 1 January 2007, that requirement also applies to wine producers in that Member State although the practice is not traditional in Romania. (2) Compliance with this requirement presumes that there are distilleries ready to carry out distillation with the support of Community financial assistance. While such distilleries have developed in those Member States of the Community as constituted at 31 December 2006, in which this requirement has existed for several years, as yet no such industrial infrastructure for distillation exists in Romania. (3) The alternative way of dealing with by-products is to withdraw them under supervision, as practised in several Member States. (4) Given that distillation cannot be carried out at present for practical reasons, Romanian producers should be exempted from the distillation requirement for a specific period, and that requirement should be replaced by a requirement to withdraw the by-products under supervision in accordance with the conditions laid down in Articles 50 and 51 of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 By derogation from Article 27(3) of Regulation (EC) No 1493/1999, for the 2007/08 wine year natural or legal persons or groups of persons having processed grapes harvested in Romania shall withdraw the by-products of such processing under supervision and in accordance with the conditions laid down in Articles 50 and 51 of Regulation (EC) No 1623/2000. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 2016/2006 (OJ L 384, 29.12.2006, p. 38).